Citation Nr: 1717245	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for osteoarthritis of the right knee, rated as: 10 percent disabling prior to July 23, 1997; 20 percent disabling prior to November 24, 2009; 30 percent disabling from June 1, 2010.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to September 1982.

 This appeal comes before the Board of Veterans' Appeals (Board) from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina. 

The February 1995 rating decision granted service connection for impairment of the right knee and assigned a noncompensable rating effective October 4, 1994.  Later in February 1995, the Veteran expressed dissatisfaction with the noncompensable rating and requested a hearing before a Decision Review Officer (DRO) at the RO.  A statement of the case (SOC) was issued in May 1995 and in July 1995 the Veteran submitted a timely substantive appeal (VA Form 9) requesting a personal hearing.  A DRO hearing was conducted in February 1996 and in March 1996, a supplemental SOC (SSOC) was issued in which the RO granted a 10 percent rating effective October 4, 1994.  Notably, the assignment of a 10 percent rating was not the maximum rating and the Veteran did not withdraw his appeal as to the rating issue.  Therefore, the increased rating issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Thereafter, in July 1997 the Veteran requested an increase in his right knee rating, and his claim was denied in a September 1997 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in December 1997.  A SOC was issued in January 1998.  In March 1998, the Veteran submitted another VA Form 9 requesting a personal hearing before the Board.  Then, in April 1998 the RO issued another rating decision granting a 20 percent disability rating effective July 23, 1997.  Again, despite the fact that the RO erroneously stated in the April 1998 rating decision that the 20 percent grant constituted a full grant of the benefits sought on appeal, a 20 percent rating was not the maximum rating and the Veteran did not withdraw his appeal as to the rating issue. 

As the Veteran filed a timely substantive appeal as to the initial rating assigned for his service-connected right knee disability and as he never withdrew his appeal, the February 1995 rating decision is not final and the issue is properly before the Board.  See 38 C.F.R. §§ 20.101 (d), 20.202; AB, 6 Vet. App. at 39.  The fact that the RO issued subsequent rating decisions and assignments is irrelevant to the appellate status of the February 1995 rating decision.  

The claim was remanded in April 2016.  It has been returned to the Board for adjudication.

The Veteran testified at a hearing before the undersigned in August 2016.  A transcript of the hearing is of record.  

The Board notes that the Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran testified at a March 2016 hearing regarding that issue.  That issue will be addressed in a separate decision by the Veterans Law Judge who presided at that hearing.  38 C.F.R. § 20.707 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  Thus, a new examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran and his representative a letter requesting that the Veteran provide authorization to obtain any additional outstanding evidence pertinent to the Veteran's claim.

The AOJ should also obtain any outstanding VA treatment records, specifically identified by the Veteran that may relate to the Veteran's right knee disability.  At his hearing, the Veteran reported receiving treatment from the VA Medical Center in Columbia, South Carolina; the VA Medical Center in Charleston, South Carolina; and the Naval Weapons Station.  

2.  After the above has been completed to the extent possible, schedule a new examination to evaluate the severity of the service-connected osteoarthritis of the right knee.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the right knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an initial increased rating for osteoarthritis of the right knee.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




